Citation Nr: 0725561	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  02-16 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active military service from September 
2, 1959 to October 23, 1959.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In September 2003, the veteran testified at a 
hearing held at the RO (September 2003 Travel Board hearing) 
before a Veterans Law Judge who has since left the Board.  
The Board remanded this case to the RO in March 2004 for 
further development and in November 2005 to allow the 
rescheduling of a hearing to be held before an active 
Veterans Law Judge.  The veteran testified at a hearing held 
at the RO in February 2006 before the undersigned Veterans 
Law Judge (February 2006 Travel Board hearing).  Transcripts 
from both of these hearings have been associated with the 
record.  The case was again remanded to the RO in July 2006 
for further development and has been returned to the Board 
for appellate consideration.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  

In his February 2006 Travel Board hearing, the veteran 
contended that his back condition began when he fell while in 
service, and that, even if he had a pre-existing back 
condition, his fall in service aggravated it.  It appears 
that the veteran has not been advised of what information or 
evidence is needed to establish service connection for a 
preexisting disorder.  In Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004), the Federal Circuit Court found that, when 
no preexisting condition is noted upon entry into service, 
the veteran is presumed to have been sound upon entry and 
then the burden falls on the government to rebut the 
presumption of soundness.  The Federal Circuit Court held, in 
Wagner, that the correct standard for rebutting the 
presumption of soundness under 38 U.S.C.A. § 1111 (West 2002) 
requires that VA shows by clear and unmistakable evidence 
that (1) the veteran's disability existed prior to service 
and (2) that the preexisting disability was not aggravated 
during service.  The veteran should be given proper notice of 
what information and evidence needs to be submitted to 
warrant service connection of a preexisting disability.

The duty to assist includes obtaining medical records and 
providing a VA medical opinion when necessary for an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  The veteran's service medical records are missing.  
The AOJ and the veteran have made repeated attempts to obtain 
these records and have received consistent responses that the 
records are unavailable.  Given the absence of such records, 
the Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991) (the BVA has a heightened duty in a case where the 
service medical records are presumed destroyed).  The 
veteran's DD Form 214 is part of the record and reflects a 
notation that he was discharged because of a "physical 
disability existing prior to entry on active duty."  

The first post-service evidence in the claims file reflecting 
a back problem is a March 1987 VA medical record which shows 
the veteran's report that he had back pain which had begun 
three days prior.  It appears that he was diagnosed with 
scoliosis and degenerative joint disease of the lumbosacral 
spine.  

According to private medical records in October 1989, the 
veteran was in a motor vehicle accident, and suffered a new 
compression fracture in his lumbar spine.  The impression 
from an x-ray of the lumbar spine taken in conjunction with 
treatment of his injuries sustained in the accident revealed 
a compression fracture of L1 and fracture of L2 with probable 
postoperative changes at L4 through S1.  X-rays of his 
thoracic spine were negative and x-rays of his cervical spine 
showed no evidence of cervical spine fracture but severe 
degenerative joint disease of the cervical spine, most 
prominent at C6-7.  He was fitted for a back brace for his 
lumbar spine.

A June 1998 letter from a physician working for the Missouri 
Department of Elementary and Secondary Education, Section of 
Disability Determinations reflects the veteran's complaints 
of back pain.  The veteran gave a history of his back 
problems as beginning in 1968, when he had surgery for a 
ruptured lumbar disc.  An x-ray revealed degenerative joint 
disease with complete loss of intervertebral disc space at 
the L5-S1 joint and almost complete loss of disc space at L4-
L5 joint.  Some compression was shown of L1 and L2 vertebral 
bodies, some bone spur formation were found at multiple 
levels and about a 15 degree curvature was found with 
convexity to the left side at the L4-L5 joint.  The 
impression was a history of injury to the lumbar spine.  The 
examiner observed that he still had low back pain with 
exertion.  

A March 1999 VA medical record reflects the veteran's 
complaints of back pain and his report that he had injured it 
40 years prior.  A contemporaneous x-ray showed 
osteoarthritis of the lumbar spine and a slight partial 
compression fracture from a previous injury involving the 
superior articular surface of the first and second lumbar 
vertebrae.  

An August 1999 letter from a private physician reflects that 
the veteran reported having been discharged from the service 
for a medical problem.  The private physician stated that he 
first treated the veteran in April 1964 for low back pain 
radiating down the leg.  The diagnosis was sciatica, and 
treatment of spinal manipulation was given with three follow-
up visits every other day until the pain subsided.  The 
physician noted that he had seen the veteran in his office 
four to six times per year with acute symptoms from various 
strains from working on the farm.  The veteran gave a history 
of having surgery on the L4-5 discs in 1968 and reported 
that, after several months of recovery he still had limited 
movement in the entire lower back.  The private physician 
indicated that the veteran was in an automobile accident in 
1988 when he hit a deer.  He felt soreness in the lower 
lumbar area of the spine, which was stabbing in nature at 
times.  Treatments of spinal manipulation were given along 
with acupressure to relax and minimize the pressure of pain 
and muscle spasms in that area.  The physician stated it took 
6-8 weeks of recovery to deal with that particular problem.  
The physician noted that in 1989, the veteran was in another 
car accident, that full spinal x-rays were taken and that the 
veteran was required to wear a back brace for six months 
because of re-injury to the lower back where surgery was 
performed in 1968.  The veteran was treated by this private 
physician in 1991 for a strain in the thoracic area of the 
spine which occurred as a result of lifting bales of hay 
while feeding cattle on the farm.  This required two weeks of 
treatment.  The physician noted that the veteran was still 
having problems with his low back, with muscle spasms that 
manifested after sitting for extended periods of time as well 
as pain that only subsided after treatments of spinal 
manipulation and medication.  He opined that the veteran's 
back condition would progressively worsen as he got older and 
be affected by sudden movements and even changes in the 
weather and that the veteran's ability to perform normal 
duties would be very limited due to his back condition.  

A September 2001 statement from a private physician indicates 
that the veteran was a patient of his father's in 1959.  He 
stated that, after his father retired, he treated the veteran 
for low back pain a number of times and felt his condition 
was chronic in nature.

In a letter dated in October 2001, a private physician who 
was treating the veteran at the time stated that the veteran 
had a history of chronic low back pain and stiffness.  The 
veteran reported to him that he sustained a fall in the army 
in 1959 and had back pain since then, and that he 
subsequently had a laminectomy in 1968.  The physician stated 
that the veteran's pain was constant in nature and 
occasionally worsened and that it seemed to be worse with 
weight bearing at times but also occurred at rest and when 
lying down and sitting.  In an examination by this physician 
in September 2001, he noted that the veteran had some loss of 
range of motion of his lumbar spine, particularly in flexion 
and extension.  Based on contemporaneous x-rays and a 
computed tomography (CT) scan, the examiner's impression was 
severe degenerative joint and disc disease with old 
compression fracture of L1 and L2 and a loss of disc space of 
the L4-L5 and L5-S1 levels with hypertrophic changes at the 
lower three levels of the lumbar spine with some 
radiculopathy secondary to the degenerative disease in his 
back. 

An April 2004 VA medical record reflects the impression of  a 
mild compression fracture at L1 which appeared old, probable 
postoperative changes at L4-L5 and possibly L5-S1 levels, 
diffuse bulging disc L1-L2 and L2-L3 levels causing some 
pressure on the dural sac and that a herniated disc could not 
be ruled out, degenerative disc disease of the T11-12 through 
the L5-S1 discs, degenerative arthritis, degenerative end 
plate changed of the L3-4, L4-5 and L5-S1 levels and fatty 
marrow hemangioma involving the L3-S2 bodies.  

It appears from the record that the veteran is receiving 
ongoing treatment for his back problems.  He testified at his 
February 2006 Travel Board hearing that he sees the doctor 
approximately once a year. In the interest of fulfilling VA's 
duty to assist, the AOJ should attempt to obtain any medical 
records reflecting treatment for his lower back condition.  
After receipt of the requested medical records, the veteran 
should be afforded a VA examination to ascertain the etiology 
of this lower back condition, to include whether it was 
aggravated by the veteran's self-reported in-service fall, in 
accordance with the holding in Wagner, supra.

The July 2006 remand included instructions that any 
supplemental statement of the case (SSOC) provided to the 
veteran should include a discussion of the ramifications of 
VAOPGCPREC 3-2003 and the holding in Wagner when considering 
whether service connection is warranted for the veteran's 
back condition.  The SSOC provided to the veteran in April 
2007 did not contain such analysis.  Therefore, this case 
must be remanded for compliance with the Board's July 2006 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004.  In particular, the 
AOJ must send the appellant a corrective 
notice that explains the information or 
evidence needed to establish service 
connection for a preexisting condition 
claimed as being aggravated by active 
service.  The claims file must include 
documentation that the AOJ has complied 
with VA's duties to notify and assist a 
claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his back condition.  
The AOJ should attempt to obtain records 
from each health care provider he 
identifies that might have available 
records.  If records are unavailable, 
please have the provider so indicate.  

3.  After completion of 1 and 2 above, 
the veteran should be scheduled for a VA 
orthopedic examination, by an appropriate 
specialist, in order to ascertain the 
nature, extent, and etiology of his back 
condition.  This remand, the claims file 
and treatment records must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the examiner should so 
indicate in the examination report.  All 
special studies or tests deemed necessary 
by the examiner are to be accomplished. 

The examiner should furnish an opinion 
with supporting rationale, as to (1) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's back condition began during 
active service or was etiologically 
related to the veteran's period of active 
duty or whether it is related to an 
intervening event, such as the veteran's 
post-service surgery, automobile 
accidents or to the aging process, (2) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's back condition pre-existed 
active duty (with an explanation) and, if 
so, was aggravated (worsened) by active 
duty, (3) if aggravation is found, 
whether the aggravation constitutes an 
increase beyond the natural progression 
of the illness, and (4) any currently 
manifested signs of this disorder.  

If the etiology of the diagnosed disorder 
is attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  The examiner should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinion expressed.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.
 
4.  After completion of 1 through 3 
above, the AOJ should readjudicate the 
appellant's claim to include 
consideration of the decision reached in 
Wagner, supra.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the 
case, which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions and reflects detailed 
reasons and bases for the decision 
reached pursuant to Wagner, supra.  They 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



